Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1033   Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CHRISTOPHER GRAVELINE,
 WILLARD H. JOHNSON,                      No. 2:18-cv-12354
 MICHAEL LEIBSON, and KELLIE
 K. DEMING,                               HON. VICTORIA A. ROBERTS

       Plaintiffs,                        MAG. DAVID R. GRAND

 v

 JOCELYN BENSON, Secretary of
 State of Michigan, JONATHAN
 BRATER, Director of Michigan
 Bureau of Elections, in their official
 capacities,

       Defendants.

 William P. Tedards, Jr.
 Attorney for Plaintiffs
 1101 30th Street, NW, Suite 500
 Washington, DC 20007
 202.797.9135

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /

          DEFENDANTS’ MOTION TO ALTER OR AMEND
                 THE COURT’S FINDINGS
                                      1
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1034   Page 2 of 17




       Defendants Secretary of State Jocelyn Benson and Director of

 Elections Jonathan Brater, through their attorneys, Heather Meingast

 and Erik A. Grill, Assistant Attorneys General for the State of

 Michigan, and in support of Defendants’ motion to amend the Court’s

 findings pursuant to Fed. R. Civ. P. 52(b), states as follows:

       1.    On December 22, 2019, the Court issued its opinion and

 order denying Defendants’ motion for summary judgement and granting

 Plaintiffs’ motion for summary judgment. (R. 42 Opinion & Order,

 PageID.865).

       2.    The Court held that the combined effect of Mich. Comp.

 Laws §§ 168.590c(2), 168.544f, and 168.590b(b) was unconstitutional as

 applied against independent candidates for statewide office.

       3.    In its remedy, the Court permanently enjoined the State of

 Michigan from enforcing the statutes in combination against

 independent candidates, and further used its equity powers to order—

 as an interim measure—that petitions for independent candidates must

 be signed by at least 12,000 qualified and registered electors instead of

 the 30,000 required by the statutes.




                                      2
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1035   Page 3 of 17




       4.    The opinion and order, however, is unclear whether the

 12,000-signature figure included in the remedy is intended to act as

 ceiling for any future legislation.

       5.    The findings also do not reference what the maximum

 number of allowed signatures should be in light of the 12,000-signature

 remedy.

       6.    Clarification of these points is essential to avoid confusion

 while drafting a replacement statute, as well as the administration of

 the election under the Court’s remedy.

       7.    Plaintiffs do not concur with the relief sought in this motion.

       For these reasons and the reasons stated more fully in the

 accompanying brief in support, Defendants Secretary of State Jocelyn

 Benson and Director of Elections Jonathan Brater respectfully request

 that this Honorable Court enter an order altering or amending its

 findings, pursuant to Fed. R. Civ. P. 52(b), in addition to any other

 relief this Court deems just and equitable under the circumstances.




                                       3
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1036   Page 4 of 17




                                          Respectfully submitted,

                                          s/Erik A. Grill
                                          Erik A. Grill (P64713)
                                          Heather S. Meingast (P55439)
                                          Assistant Attorneys General
                                          Attorneys for Defendants
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: grille@michigan.gov
                                          P64713
 Dated: January 21, 2020




                                      4
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1037   Page 5 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CHRISTOPHER GRAVELINE,
 WILLARD H. JOHNSON,                      No. 2:18-cv-12354
 MICHAEL LEIBSON, and KELLIE
 K. DEMING,                               HON. VICTORIA A. ROBERTS

       Plaintiffs,                        MAG. DAVID R. GRAND

 v

 JOCELYN BENSON, Secretary of
 State of Michigan, JONATHAN
 BRATER, Director of Michigan
 Bureau of Elections, in their official
 capacities,

       Defendants.

 William P. Tedards, Jr.
 Attorney for Plaintiffs
 1101 30th Street, NW, Suite 500
 Washington, DC 20007
 202.797.9135

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /

        BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO
           ALTER OR AMEND THE COURT’S FINDINGS


                                      i
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20                          PageID.1038         Page 6 of 17




                                    TABLE OF CONTENTS

                                                                                                        Page

 Table of Contents ........................................................................................ii

 Index of Authorities ................................................................................... iv

 Concise Statement of Issue Presented ................................................... ivv

 Statement of Facts...................................................................................... 1

 Argument .................................................................................................... 3

 I.      The Court should supplement its findings to clarify the
         meaning of its order and to make additional findings so that
         Defendants may effectively apply the Court’s order. ...................... 3

         A.       The Court should amend its findings to clarify whether
                  the Legislature is barred from passing a statutory
                  signature limit in excess of 12,000. ......................................... 4

         B.       The Court should supplement its findings to establish
                  the maximum number of signatures that may
                  submitted in contrast to the 12,000-signature
                  minimum under the Court’s order. ......................................... 6

 Conclusion and Relief Requested............................................................... 8

 Certificate of Service .................................................................................. 9




                                                       ii
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20                          PageID.1039         Page 7 of 17




                                 INDEX OF AUTHORITIES

                                                                                                        Page


 Cases

 American Train Dispatchers Asso. v. Norfolk & W. R. Co., 627 F.
  Supp. 941 (N.D.Ind.1985)........................................................................ 4

 GenCorp, Inc. v. American Int'l Underwriters, 178 F.3d 804 (6th
  Cir. 1999) ................................................................................................. 4

 Kenney v. United States, 2010 U.S. Dist. LEXIS 1941, *2 (E.D.
  Ken., January 8, 2010) ............................................................................ 4

 Nat’l Metal Finishing Co. v. BarclaysAmerican/ Commercial, Inc.,
  899 F.2d 119 (1st Cir. 1990) .................................................................... 3

 Statutes

 Mich. Comp. Laws 168.590c(2) .............................................................. 2, 1

 Mich. Comp. Laws 168.544f, ............................................................ passim

 Mich. Comp. Laws 168.590b(4) .................................................................. 1

 Rules

 Fed. R. Civ. P. 52(b) ................................................................................ 2, 3




                                                      iii
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1040   Page 8 of 17




            CONCISE STATEMENT OF ISSUE PRESENTED

       1.    Whether the Court’s December 22, 2019 order should be
             amended to clarify the scope and operation of the Court’s
             remedy?




                                      iv
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1041   Page 9 of 17




                        STATEMENT OF FACTS

       On December 22, 2019, this Court entered its opinion and order

 granting Plaintiffs’ motion for summary judgment and denying

 Defendants’ motion for summary judgment. (R. 42, Opinion & Order,

 PageID.865-911). The Court held that Mich. Comp. Laws §§

 168.590c(2), 168.544f, and 168.590b(4) are unconstitutional as applied

 in combination against independent candidates for statewide office, and

 permanently enjoined the State from enforcing them in combination

 against independent candidates for statewide office. (R. 42,

 PageID.909).

       Defendants requested that, in the event the Court issued an

 injunction, it leave the drafting of a new signature requirement to the

 Michigan Legislature. Id. The Court agreed that the responsibility to

 craft a new statute ultimately lies with the Legislature, and that “it is

 free to do so at any juncture.” Id. But, because this is an election year,

 the Court determined that it was necessary to set a temporary

 requirement:

       However, because 2020 is an election year and upon us, the
       Court feels compelled to make sure a procedure is in place
       now for independent candidates for statewide office to access
       the ballot. This will protect not only the rights of prospective


                                      1
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1042   Page 10 of 17




       independent candidates and those who wish to vote for them,
       but also the State itself and its citizens and voters. Indeed,
       having some ballot access requirements for independent
       statewide candidates – even if temporary – is better than the
       alternative of none.

       As a Court of equity, it is within this Court’s powers to
       fashion a remedy. Although the focus of this challenge
       concerned the combined effect of the filing deadline and the
       signature requirement, the Court finds that “the best way to
       address [the statutory scheme’s] infirmity is by a reduction
       in the number of signatures required.”

       Accordingly, as an interim measure, the Court ORDERS:

       1. An independent candidate for statewide office may qualify
       for the ballot by submitting a qualifying petition pursuant to
       the same scheme challenged by Plaintiffs, except that the
       petition must be signed by 12,000 qualified and registered
       electors instead of 30,000. The same filing deadline applies,
       as does the geographic distribution requirement.

       2. This interim requirement EXPIRES when the Michigan
       Legislature enacts a permanent measure replacing the
       invalidated scheme for independent candidates for statewide
       office.

  Id. at PageID.909-910.

       The opinion and order describes the Court’s process of arriving at

  this figure as being based upon the number of signatures required for

  the preceding population threshold in the statute, § 544f, and also a

  figure that Graveline satisfied:

       Although Plaintiffs wanted the Court to require 5,000
       signatures, the State expressed concerns – and submitted
       some evidence – that 5,000 signatures may not adequately

                                       2
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1043   Page 11 of 17




       protect the important state interests discussed above.
       However, considering that 12,000 signatures adequately
       protects the State’s interests in districts with populations up
       to 4,999,999, see Mich. Comp. Laws. § 168.544f, there is no
       reason why this number of signatures will not adequately
       protect the State’s interests here. This is further supported
       when considering the historical data compiled by Mr.
       Winger, see supra.

       On the other hand, this temporary measure is constitutional.
       As opposed to the scheme declared unconstitutional – under
       which no candidate for statewide office had qualified for the
       ballot, excluding Ralph Nadar and Ross Perot for President –
       Graveline satisfied these interim requirements.

  Id. at PageID.911.

                                ARGUMENT

  I.   The Court should supplement its findings to clarify the
       meaning of its order and to make additional findings so
       that Defendants may effectively apply the Court’s order.

       Fed. R. Civ. P. 52(b) provides, in pertinent part, that a district

  court may amend its findings:

       On a party’s motion filed no later than 28 days after the
       entry of judgment, the court may amend its findings—or
       make additional findings—and may amend its judgment
       accordingly.

  The underlying purpose of Rule 52(b) “is to permit the correction of any

  manifest errors of law or fact that are discovered, upon reconsideration,

  by the trial court.” Nat’l Metal Finishing Co. v. BarclaysAmerican/

  Commercial, Inc., 899 F.2d 119, 123 (1st Cir. 1990). It is “not intended


                                       3
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1044   Page 12 of 17




  to allow parties to rehash old arguments already considered and

  rejected by the trial court.” Id. (citing American Train Dispatchers

  Asso. v. Norfolk & W. R. Co., 627 F. Supp. 941, 947 (N.D.Ind.1985)).

  The motion must clearly either establish a manifest error of law,

  present newly discovered evidence, indicate an intervening change in

  controlling law, or demonstrate a manifest injustice. GenCorp, Inc. v.

  American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). A Rule

  52(b) motion may also be filed to supplement or amplify findings.

  Kenney v. United States, 2010 U.S. Dist. LEXIS 1941, *2 (E.D. Ken.,

  January 8, 2010).

       Defendants bring this motion to request that this Court

  supplement or clarify its findings.

       A.    The Court should amend its findings to clarify
             whether the Legislature is barred from passing a
             statutory signature limit in excess of 12,000.

       The Court’s opinion and order provided that the 12,000-signature

  requirement it was imposing was an “interim” measure that would

  expire when the Michigan Legislature enacted a replacement, and that

  the Legislature was “free to do so at any juncture.” (R. 42, PageID.909).

  Further, in explaining how it arrived at the 12,000 figure, the Court’s



                                        4
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1045   Page 13 of 17




  opinion and order expressly recognized that it was the same number

  required for districts with populations up to 4,999,999, which was the

  preceding population threshold for qualifying petitions under Mich.

  Comp. Laws § 168.544f. (R. 42, PageID.911). The Court also stated

  that the remedy was a “temporary measure.” (R. 42, PageID.911). So,

  there is a legitimate basis to interpret the Court’s opinion and order as

  not establishing a hard “ceiling” on the number of signatures that the

  Michigan Legislature—in crafting a replacement statute—could

  require.

       On the other hand, the opinion and order also states that “there is

  no reason why this number of signatures will not adequately protect the

  State’s interests here.” (R. 42, PageID.911). This echoes the Anderson-

  Burdick rationale the Court employed in finding the prior statute

  unconstitutional and suggests that anything higher could not be

  “narrowly crafted” to achieve the State’s interests. Also, simply by this

  Court having chosen a number, it is foreseeable that legislators may be

  confused as to whether they could exercise their full discretion in

  selecting a new statutory threshold. For example, if the Legislature

  were considering a new threshold of 15,000 signatures that would be



                                       5
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1046   Page 14 of 17




  equal to the number of signatures required for statewide partisan

  petitions under § 544f, that would ostensibly be a reasonable

  adjustment based on the rationale provided in the opinion and order.

  But legislators may reasonably question whether such a figure was

  precluded by the Court’s order. Conversely, if the Legislature enacted

  such a figure, it is possible that Plaintiffs might believe that the opinion

  and order precluded a signature requirement above 12,000 and seek

  relief or even sanctions if the Legislature made such an enactment.

       The Court’s opinion and order does not expressly state whether it

  intended to restrain or limit future legislative enactments (beyond, of

  course, the prior 30,000 signature requirement). A simple clarification

  of the Court’s intent would obviate any confusion by the Michigan

  Legislature or the parties.

       B.    The Court should supplement its findings to establish
             the maximum number of signatures that may
             submitted in contrast to the 12,000-signature
             minimum under the Court’s order.

       As noted above, the Court’s opinion and order described the

  temporary 12,000-signature requirement as being derived at least in

  part from the number of signatures required for districts with

  populations up to 4,999,999—the preceding threshold for qualifying


                                       6
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1047   Page 15 of 17




  petitions before the statewide requirement under Mich. Comp. Laws

  168.544f. However, the Court’s opinion and order did not identify what

  maximum number of signatures would now apply. Under the prior

  statutory structure, an independent candidate for statewide office

  would have submitted a minimum of 30,000 signatures up to a

  maximum of 60,000. Mich. Comp. Laws § 168.544f. But, for a district

  with a population up to 4,999,999, an independent candidate would

  submit a minimum of 12,000 up to a maximum of 24,000. Mich. Comp.

  Laws § 168.544f.

       The Court’s opinion and order is silent with respect to the

  maximum number of signatures. The 60,000 maximum was not

  referenced as being enjoined, but it also does not match the 12,000

  figure for the smaller district. In fact, it is five times larger, whereas

  the rest of the maximums in the statute are twice the minimums.

       This is not a difference without impact on the Defendants, as it

  directly affects how many signatures would be canvassed. Also, such a

  disparate maximum number may actually provide an unfair advantage

  to independent candidates, who—unlike partisan or non-partisan




                                        7
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1048   Page 16 of 17




  candidates—could then submit signatures far in excess of the minimum

  and have less incentive to screen and verify their petitions before filing.

       On the other hand, it seems reasonable that the 24,000 maximum

  comports with the Court’s intent. However, it is not stated in the

  Court’s order, and Defendants have no legal authority upon which to

  rely in using the 24,000 maximum number. Amendment of the Court’s

  findings to address the maximum number of signatures is required to

  avoid needless confusion and potential litigation.

              CONCLUSION AND RELIEF REQUESTED

       For these reasons, Defendants Jocelyn Benson and Director of

  Elections Jonathan Brater respectfully request that this Honorable

  Court amend its findings consistent with the arguments above, together

  with any other relief the Court determines to be appropriate under the

  circumstances.




                                       8
Case 2:18-cv-12354-VAR-DRG ECF No. 45 filed 01/21/20   PageID.1049   Page 17 of 17




                                           Respectfully submitted,

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Heather S. Meingast (P55439)
                                           Assistant Attorneys General
                                           Attorneys for Defendants
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713
  Dated: January 21, 2020

                       CERTIFICATE OF SERVICE

  I hereby certify that on January 21, 2020, I electronically filed the
  above document(s) with the Clerk of the Court using the ECF System,
  which will provide electronic copies to counsel of record.

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Assistant Attorney General
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713




                                       9
